PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Manku et al.
Application No. 16/786,788
Filed: 10 Feb 2020
For: Methods of Reducing Apolipoprotein C-III
:
:
:	DECISION ON PETITION
:
:

This is a decision on the PETITION TO ACCEPT AN UNINTENTIONALLY DELAYED PRIORITY CLAIM filed July 1, 2021, which is treated as a petition under 37 CFR 1.78(c) and 1.78(e) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to the prior-filed provisional and nonprovisional applications set forth in the concurrently-filed Application Data Sheet (ADS).

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications filed on or after November 29, 2000 and after the expiration of the period specified in 37 CFR 1.78(a)(4) and 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;

(2) 	the petition fee set forth in § 1.17(m); and

(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Further, the nonprovisional application claiming the benefit of the prior-filed provisional application must have been filed within twelve months of the filing date of the prior-filed provisional application. 

The petition lacks item (1).

Where an application claims a benefit under 35 U.S.C. 120 of a chain of applications, the application must make a reference to the first (earliest) application and every intermediate application. See Sampson v. Ampex Corp., 463 F.2d 1042, 1044-45, 174 USPQ 417, 418-19 (2d Cir. 1972); Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 93, 160 USPQ 177, 179 (7th Cir. 1968); Hovlid v. Asari, 305 F.2d 747, 751, 134 USPQ 162, 165 (9th Cir. 1962).  See also MPEP 201.11. In addition, every intermediate application must also make a reference to the first (earliest) application and every application after the first application and before such intermediate application. MPEP 201.06(d). See also, Droplets, Inc. v. E*TRADE Bank, 20187 U.S. App. LEXIS 9895 (Fed. Cir. 2018).

Petitioners should review the claim for domestic benefit to ensure that a reference is made to the first application and to every intermediate application. In this regard, a review of Office records reveals that intermediate Application Nos. 16/191,204 and 14/261,160 do not recite the benefit claim that Application No. 14/173,155 claims benefit to Application No. 61/761,399 and Application No. 61/809,138. Grantable petitions under 37 CFR 1.78(c) must be filed in Application Nos. 16/191,204 and 14/261,160 to add the benefit claim that Application No. 14/173,155 claims benefit of provisional Application Nos. 61/761,399 and 61/809,138, accompanied by corrected ADSs in compliance with 37 CFR 1.76(c), before the petition in the subject application can be granted.

It is noted that the prior applications have issued as patents. Application Nos. 16/191,204 and 14/261,160 were examined under the first inventor to file provisions of the American Invents Act (AIA ). These applications claim domestic benefit, as a continuation-in-part, of Application No. 14/173,155, which claims benefit of Application No. 61/761,399, which was filed prior to the effective date of the AIA  (i.e., March 16, 2013). Application No. 14/173,155 was examined under the pre-AIA  first to invent (FTI) statutory framework. As such, it is likely that Application Nos. 16/191,204 and 14/261,160 contain or at one time contained at least one claim limitation directed to an invention with an effective filing date on or after March 13, 2013. If this is the case, petitioner should check the Statement under 37 CFR 1.55 or 1.78 for AIA  (First Inventor to File) Transition Applications on the ADSs filed with the § 1.78 petitions filed in Application Nos. 16/191,204 and 14/261,160. However, if this is not the case, petitioner is reminded that the addition of a domestic benefit claim may not be made by certificate of correction when the case would need to be examined under a different statutory framework. In that case, the filing of a reissue application may be appropriate to pursue the desired correction of the benefit claims of the issued patent.

The present petition and ADS were filed July 1, 2021. The issue fee was paid July 20, 2021. 37 CFR 1.312 states, in pertinent part, that no amendment made by made as a matter of right in an application after the mailing of the notice of allowance, and that any amendment filed after the mailing of a Notice of Allowance may be entered on the recommendation of the primary examiner, approved by the Director, without withdrawing the application from issue. A renewed petition under 37 CFR 1.78 and/or an application data sheet (ADS) are considered an amendment within the meaning of 37 CFR 1.312. Applicant may file a renewed petition under § 1.78 accompanied by a petition to withdraw from issue and a request for continued examination (RCE) prior to the issuance of the patent. 

Petitioner is reminded, as indicated above, a certificate of correction is not appropriate to correct the benefit claim after issuance of the patent because petitioner seeks to add a delayed claim of benefit to a pre-AIA  (FTI) application/patent with an effective filing date before March 16, 2013 in this AIA  (FITF) patent by way of certificate of correction. As noted above, Application No. 16/786,788 claims benefit, as a continuation-in-part, of Application 14/173,155, which was examined under the pre-AIA  (FTI) statutory framework. As such, it is likely that Application No. 16/786,788 contains or at one time contained at least one claim limitation directed to an invention with an effective filing date on or after March 13, 2013. If this is the case, petitioner should check the Statement under 37 CFR 1.55 or 1.78 for AIA  (First Inventor to File) Transition Applications on the ADS filed with a renewed § 1.78 petition. However, if this is not the case, petitioner is reminded that the addition of a domestic benefit claim may not be made by certificate of correction when the case would need to be examined under a different statutory framework. In that case, the filing of a reissue application may be appropriate to pursue the desired correction of the benefit claims of the issued patent.

Upon the granting of petitions under 37 CFR 1.78 in the above-referenced applications to correct the benefit claims to the prior-filed application, a renewed petition under 37 CFR 1.78 may be granted in the subject application.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 
Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.  


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        







    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)